Title: Memorandum on Chatham’s Plan of Conciliation, [on or after 1 February 1775]
From: Franklin, Benjamin
To: 


On January 29 Chatham left with Franklin the conciliatory plan that he introduced as a bill in the House of Lords three days later, and the American studied and copied it. At the end of his copy is the following memorandum on the rejection of the bill.
 
[On or after February 1, 1775.]
The above Plan was offered by the Earl of Chatham to the House of Lords, on Wednesday Feb. 1. 1775, under the Title of A Provisional Act for Settling the Troubles of America, and for Asserting the Supreme Legislative Authority and Superintending Power of Great Britain over the Colonies: but being oppos’d by the Ministry it was rejected by a great Majority, the Numbers being, for rejecting 61 and for retaining 32; so it was not suffered to lie on the Table for further Consideration. Yet when it is considered, that in the Majority were all the Ministerial Lords, with all the Scotch Lords and the Bishops, who usually vote as the Minister bids them, the sense of that House, that is, of the independent Part of it, does not seem to have been generally against the Bill.
BF
